Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Wells Fargo & Company Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Wachovia Corporation (Commission File No. 001-10000) The following is a redacted transcript from the investor conference call held by Wells Fargo & Company and Wachovia Corporation on October 3, 2008 in connection with the announcement of Wells Fargo & Companys acquisition of Wachovia Corporation. *** Operator: Greetings, ladies and gentlemen, and welcome to the Wells Fargo conference call. At this time, all participants are in a listen-only mode. A question-and-answer session will follow the formal presentation. (Operator Instructions) As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Mr. Dick Kovacevich, Chairman of Wells Fargo. Thank you. You may begin. Dick Kovacevich: Thank you. Good morning, everyone. Thank you for joining us this morning. This is of course a very exciting moment in the long history of Wachovia and Wells Fargo. We all know these are challenging times, but combining the strengths of Wachovia with the strengths of Wells Fargo produce a financial institution with the breadth of product line and distribution that is the most attractive it is also the most attractive in growing markets that is simply unique and unparalleled. Wachovias number one industry position in service with Wells Fargos number one ranking in sales and cross-selling is unbeatable. But most importantly our competitive advantage is our people. We share a common culture and with strong ethical values of doing what is right. We share a focus on customers, giving them sound financial advise and the very best in service. We are committed to our communities, big and small, east and west, north and south. We expect to continue creating significant value to our shareholders. I have been around a long time and if there is anything I have learned in over 30 years in this business its that the winners will be those with the best people. People who are not only outstanding professionals, but who care. Who care for their customers, their team members, communities, and their owners. We have with Wachovia and Wells Fargo the best people, so we will indeed be the best financial institution in each of our markets and one of Americas great companies. So now let me introduce Bob Steele, CEO of Wachovia. In the most challenging financial environment in my lifetime, Bob has done an incredible job as the leader of Wachovia. We could not be more pleased to be joining forces with Bob and his team and his company. Bob? Bob Steel: Thanks, Dick. Good morning, everyone. This transaction represents a compelling value for Wachovias shareholders, customers, colleagues, and communities, and also poses no cost to the United States taxpayers. During these turbulent times that Dick just mentioned, our combination at Wachovia with the only bank in the United States to have the highest possible credit ratings from Moodys and S&P will result in industry-leading safety and soundness for the combined organization. All of which accrue to the benefits of our clients. As Dick said, combining the number one sales and service cultures in US banking should allow us a great opportunity to leverage our premier coast-to-coast banking presence in 39 states. Now let me turn it over to John Stumpf, President and CEO of Wells Fargo. John Stumpf: Thank you, Bob. Before I get started, I need to remind you that on this call we will make forward-looking statements about the expected cost savings and other financial benefits of the merger, the expected integration costs, and the plans for the combined company. A number of factors could cause actual results to differ materially from our expectations and projections. Please refer to our 2007 10-K and our second-quarter 2008 10-Q filed with the Securities and Exchange Commission for a discussion of some of these factors. Now let me get to the transaction overview. We are paying $7 per share for Wachovia, total consideration of just slightly over $15 billion. As Dick mentioned, this is afull company transaction. Nothing is left behind. It requires no FDIC or government support, and we expect it to close in the fourth quarter. We are also anticipating a capital raise of up to $20 billion during the fourth quarter and primarily common. When we look at this deal, as we always do at Wells Fargo, our revenue and credit assumptions were conservative. The people who looked at it, run it, all of the traditional things that we have used are time-honored here were in place. The synergies we believe will be $5 billion, in that number on an annual basis of Actually its about 10% of the combined costs, the expenses of the two organizations. We will have merger costs around $10 billion and we target the closing for the fourth quarter. The due diligence has all been completed and the remaining approvals we need are regulatory approvals and shareholder approvals from Wachovia. The new Wells Fargo is its just so compelling to look at the numbers. We will have an industry-leading 6,675 banking stores. We will have an industry-leading core deposits our total deposits of just over $700 billion. And what you probably already know, these are in some of the very best markets in the country, growth markets. The next page shows this unparalleled market position, where you see where Wachovia is. We have some overlap, especially in places like Texas and California. Again, two growth states. If you move on, this deposit dynamo, this new company will give us number one share in some of our very largest markets California, Florida, on a retail basis, Texas, New Jersey. It goes on and on. Again, a wonderful distribution. We also these states happen to be the fastest growing. As we project out growth rates, population growth from 2007 to 2012, again we have garnered positions in some of the very fastest-growing states. This strong retail distribution and customer base is really exemplified on this page, not only banking stores but ATMs. What it really is it provides wonderful distribution and convenience for our customers. Its all about serving them. So if you look at not only banking stores of 6,675, but if you take total stores, which include our Wells Fargo financial stores, the combined mortgage stores of the companies, so forth, its over 10,000. In fact, 10,761 stores. If you look at retail households, we serve over 26 million retail households and we have 15 million of those customers are actively online. In our states, we have essentially some overlapping states. We are now 24 plus 21 with overlap equals 39. Let me conclude my remarks by talking about some of the significant competitive advantages that these companies had individually and will have collectively. This is really about a hand-in-glove strategy. We talked about the strong presence in growth markets. Wells happens to be the number one small business lender. Wachovia, a powerhouse in wealth management, number 10 wealth manager. Dick mentioned earlier in our consumer banking, one has world-class sales and one has world-class service, and again terrific synergies and terrific ways to learn from each other. Wells has the number one commercial banking presence in the West. Wachovia number one commercial banking presence in the Southeast. Insurance, we are the largest bank owned insurance company. On the Wachovia side, the largest distributor of annuities. It goes on and on, so there is more the news is compelling on a number basis. Its even more compelling when we look at how these two companies will take banking and take financial services, frankly, to a whole new level. So with those comments, I will thank you and turn it over to Howard. Howard Atkins: Thank you. Good morning. Obviously an important element of this transaction, is credit specifically and asset valuation generally. Our people have had a chance now to review in some detail the various loan and securities portfolios of the Wachovia Corporation of some $498 billion of loans and the securities portfolios. We have indicated for those of you who have it on page 11 of our IR presentation, which has been posted on our website, the losses that we estimate in the asset portfolios of the Company, which on current estimates totaled $74 billion. The $74 billion figure is comprised of both credit and rate marks. The bulk of that loss estimated loss will be taken in the form of purchase accounting adjustments at close and the balance of that $74 billion will be realized in the form of charge-offs over time. That number, again, includes both purchase accounting adjustments and remaining estimated life of loan losses. We will continue to provide updates through our disclosure, public disclosure, as we move forward to completing the transaction. And obviously, we will provide additional disclosure over time to track against that number for the public. Clearly, associated with the balance sheet is our capital position. Wells Fargo as of June 30, 2008, had tangible common of $33 billion. We estimate based on the estimated purchase accounting marks that Wachovia will net-net bring over about $17 billion, $16 billion or $17 billion worth of capital. And after the write-downs for credit impaired assets and after the approximately $20 billion of capital raise that John mentioned, we estimate at this point that the resultant tangible common of the Company combined will be about $50 billion. When we think through this and include the marks, the capital raise, at the end of this year immediately post-close we see the combined capital ratios of the organization roughly the same, slightly lower at that point than Wells Fargos capital ratios before the transaction. So currently we are estimating our tier one risk-based capital at 7.5% compared with 8.2% at the end of June. Total capital for the combined organization at the start being 11%. Roughly the same as Wells standalone capital ratio at the end of June 2008. As John mentioned, in doing our calculations and our models, we as usual were very conservative in our assumptions with respect to credit, with respect to deposit runoff, with respect to how we see the balance sheet. We currently estimate that approximately 10% of the combined 2008 non-interest expenses will be saved in the form of synergies. That works out to about $5 billion pretax annually. We see the majority of those synergies being achieved by the end of 2010 and we will provide as we go forward details on the drivers of those savings. Obviously, we will be working very closely with the Company to determine the game plan to make all that happen. John also indicated that we currently expect approximately $10 billion of merger costs and that will be largely realized in the first year or so of the transaction.
